IN THE
                         TENTH COURT OF APPEALS

                                No. 10-11-00398-CR

ZACHARY ALLEN MANGHAM,
                                                         Appellant
v.

THE STATE OF TEXAS,
                                                         Appellee



                         From the 220th District Court
                             Bosque County, Texas
                       Trial Court No. 10-06-14426-BCCR


                          MEMORANDUM OPINION


      Zachary Allen Mangham and the State have filed a joint motion to dismiss the

appeal. See TEX. R. APP. P. 42.1(a)(2). The parties have entered into a plea agreement

and no longer wish to pursue the appeal. Dismissal of this appeal would not prevent a

party from seeking relief to which it would otherwise be entitled.     The motion is

granted, and the appeal is dismissed.



                                        AL SCOGGINS
                                        Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; appeal dismissed
Opinion delivered and filed January 18, 2012
[CR25]




Mangham v. State                               Page 2